Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 14, 2020

The Court of Appeals hereby passes the following order:

A21E0006. WASEEM             DAKER        v.   GEORGIA            DEPARTMENT                  OF
    CORRECTIONS.

      Upon consideration of Plaintiff-Applicant’s emergency motion for an extension
of time to file an application for discretionary appeal, the motion is hereby
GRANTED. See Court of Appeals Rules 31 (i) and 40 (b). Plaintiff-Applicant’s
application for discretionary appeal in the above-styled case shall be due on or before
September 15, 2020.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/14/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.